Citation Nr: 1103533	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  08-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a chronic lung disease, to 
include bronchitis, chronic obstructive pulmonary disease (COPD), 
and asbestosis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

In May 2009, while his appeal to the Board was pending, the 
Veteran testified at a hearing held before a Veterans Law Judge 
of the Board, sitting at the RO.  The Board remanded the case for 
additional development in September 2009, recharacterizing the 
issue on appeal as entitlement to service connection for a 
chronic lung disease, to include bronchitis, chronic obstructive 
pulmonary disease, and asbestosis.  Following development, the 
agency of original jurisdiction (AOJ) continued to deny the 
claim.  The case was returned to the Board in March 2010.

In May 2010, the Board wrote the Veteran, informed him that the 
Veterans Law Judge who conducted the hearing in May 2009 was no 
longer employed by the Board, and asked him if he wanted to 
attend another hearing.  In August 2010, the Veteran indicated 
that he would like to appear at a hearing before a Veterans Law 
Judge of the Board via video conference at the RO.  As such, the 
Board remanded the Veteran's claim in September 2010 for the 
Veteran to be afforded a Board hearing via video conference.  In 
November 2010, the Veteran testified at a video conference Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The Veteran seeks entitlement to service connection for a chronic 
lung disease, to include bronchitis, chronic obstructive 
pulmonary disease, and asbestosis.  The Veteran contends that he 
has had symptoms of his current lung disorder since service.  The 
Veteran has indicated that he attributes his lung disorder to his 
exposure to asbestos in service and to his smoking in service.  

The Veteran indicated in his testimony at the video conference 
hearing before the undersigned Acting Veterans Law Judge that he 
receives treatment for his lung disorder at the VA Outpatient 
clinic in Hyannis, Massachusetts.  The Veteran reported that the 
facility is associated with the VA Medical Center in Providence, 
Rhode Island.  In addition, the Veteran reported that he receives 
treatment for his lung disorder from Dr. R., a private physician.  
Review of the claims file does not reveal any VA treatment 
records or any treatment records from Dr. R.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
attempts must be made to obtain and associate with the claims 
file all VA treatment records, including those from the VA 
Outpatient Clinic in Hyannis, Massachusetts, and, after securing 
appropriate authorization, attempts must be made to obtain the 
records of the Veteran's treatment by Dr. R.

In December 2009 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran reported that he had a 
single episode of bronchitis during his period of service and 
that he was treated with antibiotics.  He also reported that he 
began smoking in service smoked in service.  The examiner noted 
that after consideration of the Veteran's service treatment 
records, the Veteran did indeed have an episode of bronchitis in 
service.  After physical examination the Veteran was diagnosed 
with mild COPD.  The examiner rendered the opinion that the 
Veteran did not have any evidence of any asbestosis or other 
asbestos related lung disease even though it was more likely than 
not that the Veteran was exposed to asbestos dust to some extent 
during his naval service.  The examiner rendered the opinion that 
the Veteran's current mild COPD was more likely than not related 
to the Veteran's history of smoking and less likely than not 
related to any asbestos exposure.  However, the Board notes that 
the examiner did not render an opinion regarding whether the 
Veteran's current, mild COPD was related to the Veteran's in 
service episode of bronchitis or whether the symptoms noted in 
service were an early manifestation of the Veteran's current, 
mild COPD.

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As 
such, the Board has no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical 
records pertaining to the Veteran, 
including those from the VA Outpatient 
Clinic in Hyannis, Massachusetts.  After 
securing the proper authorization, request 
treatment records pertaining to the Veteran 
from Dr. R.  Any additional pertinent 
records identified by the appellant during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
appellant, and associated with the claims 
file.

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
lung disorder found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies, including pulmonary 
function testing, should be performed, and 
all findings should be reported in detail.  
The examiner should comment on the 
Veteran's report regarding the onset and 
continuity of symptomatology and opine as 
to whether it is at least as likely as not 
that any lung disorder found to be present 
is related to or had its onset during 
service, and particularly, to his in 
service episode of bronchitis.  The 
rationale for all opinions expressed should 
be provided in a legible report.  

3.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, issue the Veteran and his 
representative a supplemental statement of 
the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


